Rubin and Mazzarelli, JJ.,
dissent in a memorandum by Mazzarelli, J., as follows: I agree with the majority that the motion court improperly granted plaintiffs motion “on default,” as the record establishes that defendant’s opposition papers were before the court prior to its determination. However, because I believe the plaintiff established her entitlement to partial summary judgment on liability, and the alleged errors during the damages trial do not warrant reversal, I would affirm the judgment.
“The proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to eliminate any material issue of fact from the case” (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; see also, Zuckerman v City of New York, 49 NY2d 557, 562). While it is true that negligence cases ordinarily do not lend themselves to summary disposition (see, Ugarriza v Schmieder, 46 NY2d 471, 474; Andre v Pomeroy, 35 NY2d 361), summary judgment is available when the uncontested facts are such that “no conclusion other than negligence can be drawn” (Ugarriza v Schmieder, supra, at 475). I believe that this is such a case.
In support of her motion for summary judgment, plaintiff attached her own affidavit, the verified complaint and bill of particulars and a copy of her deposition testimony. Collectively, this evidence showed that immediately prior to the accident, plaintiffs husband had exclusive control over the Bronco truck, that for some time the engine had been running, that her husband left the truck and came to assist her after she had tripped, and that after he left the vehicle it rolled back onto plaintiff injuring her. Based on these facts, plaintiffs attorney argued that “there is no other explanation for the vehicle rolling backwards other than the negligence of the driver , in failing to properly set the vehicle parking brake and/or placing the gear shift lever in park.” In short, plaintiff alleges that her injuries were caused by the careless and negligent operation of the truck by her husband, defendant’s employee.
In my view, these uncontroverted facts constitute a prima facie showing of negligence as a matter of law, thereby fulfilling plaintiffs burden on the motion. The doctrine of res ipsa loquitur is directly applicable here, since this event would not ordinarily occur in the absence of negligence, the instrumentality causing the event was within the exclusive control of the defendant (or its agent) and the plaintiff was not negligent *186(see, Dermatossian v New York City Tr. Auth., 67 NY2d 219; Smith v Moore, 227 AD2d 854). Although, as a general rule, the doctrine of res ipsa loquitur merely gives rise to a permissible inference of negligence and will not, by itself, justify summary judgment (see, Smith v Moore, supra; George Foltis, Inc. v City of New York, 287 NY 108; Notice v Regent Hotel Corp., 76 AD2d 820), “even in negligence cases, summary judgment must be granted where the plaintiffs prima facie proof is so convincing that the inference of negligence is inescapable if not rebutted by other evidence (see, Horowitz v Kevah Konner, Inc. 67 AD2d 38).” (Smith v Moore, supra, at 855.) Here, the undisputed facts convincingly demonstrate that the driver was negligent in failing to secure the truck. Indeed, it is nearly impossible to consider these facts and draw any other conclusion (see, Flood v Travelers Vil. Garage, 66 AD2d 726). The contradictions in plaintiffs bill of particulars, noted by the majority, appear to be a typographical error, and, in any event, suggest only that the particular form of negligence, not the presence of negligence itself, is truly at issue.
Once the movant has met its burden, “the burden shifts to the party opposing the motion for summary judgment to produce evidentiary proof in admissible form sufficient to establish the existence of material issues of fact which require a trial of the action (Zuckerman v City of New York, supra, at p 562).” (Alvarez v Prospect Hosp., 68 NY2d 320, 324.) Despite several opportunities, defendant has failed to satisfy this obligation. In response to plaintiffs initial motion for partial summary judgment, defendant submitted an attorney’s affirmation stating that the deposition of the driver “may in fact lead to an explanation for the accident,” and alleging that plaintiffs deposition testimony raised an issue of fact as to plaintiffs comparative negligence. No affidavit from the driver was submitted and no other facts presented, leaving only hope and speculation as defendant’s basis for its opposition. Further, no explanation was forthcoming as to these omissions. Although the majority accuses the plaintiff of “halting” the discovery process by moving for summary judgment before her husband could be deposed, this criticism is misdirected. It was defense counsel’s lackadaisical approach, in failing to timely implead plaintiffs husband and in failing to take his deposition, that prevented defendant from acquiring knowledge of the key facts said by the majority to be within the plaintiffs exclusive control. Contrary to the majority’s suggestion, the fact that the driver was also plaintiffs husband did not excuse defendant’s evidentiary burden in opposing the motion.
Even when defendant, by new counsel, moved to vacate the *187“default,” it again failed to submit any admissible evidence bearing on the question of whether the driver’s actions constituted negligence. Defendant submitted an unsworn 1993 statement, purportedly made by the driver-husband, essentially stating that he did not remember in what gear he left the truck when he got out to assist his wife. Thus, even if the husband’s unsworn statement were to be considered, it does not negate plaintiffs prima facie showing, since his lack of memory concerning his actions cannot be equated with evidence raising an issue of fact that he was not negligent.
Defendant’s remaining arguments do not establish any material issues of fact. Despite its allegations of comparative negligence, it is clear that plaintiffs fall over the protruding gas cap was a totally separate accident (albeit close in time), and, as such, may not be considered a “cause in fact” of plaintiffs injuries caused by the vehicle (cf., Clark v State of New York, 124 AD2d 879). Additionally, defendant’s argument that the emergency doctrine raises an issue of fact as to whether the husband’s conduct in leaving the unattended vehicle to attend to his injured wife was reasonable (see, Rivera v New York City Tr. Auth., 77 NY2d 322) was not raised before the motion court, and is not properly before this Court. The collusion theory advanced by the majority is unsupported by any evidentiary facts (cf., Krupp v Aetna Life & Cas. Co., 103 AD2d 252), and is, indeed, far-fetched.
Accordingly, as defendant failed to lay bare its proof to rebut the inescapable inference of negligence, or explain why it could not offer such proof, plaintiffs motion for partial summary judgment was properly granted.
With respect to the damages trial, defendant raises several additional points on appeal. The court properly precluded any mention that plaintiff’s husband was the driver of the truck as irrelevant and potentially distracting to the jury (see, White v Molinari, 160 AD2d 302, 303). Although recognizing that such evidence might conceivably be relevant to plaintiffs claimed psychological injuries, it was an appropriate exercise of discretion to exclude it in the absence of an offer of expert proof on the subject. Defense counsel never made such an offer. The photographs of plaintiffs severely injured and deformed arm were properly admitted as relevant to the issue of plaintiffs injuries and her pain and suffering (see, Rivera v City of New York, 160 AD2d 985). Further, the court properly permitted plaintiff to amend her bill of particulars to include a carpal tunnel syndrome injury that developed in her right arm subsequent to the accident (CPLR 3025 [c]). Defendant’s claim *188of prejudice is unpersuasive, as it never requested a medical examination with respect to plaintiffs primary injuries, and never sought a continuance to have an examination performed regarding the carpal tunnel injury. Nor was it an abuse of discretion to postpone the cross-examination of plaintiff until after both a surgeon and psychiatrist had testified. Lastly, in light of plaintiffs traumatic and permanent injuries, the damages verdict does not deviate materially from what is reasonable compensation under the circumstances. (CPLR 5501 [c].)
Finally, the court properly exercised its discretion in severing the third-party action, filed almost three years after the main action was commenced, since it would have unduly delayed the main action, thereby prejudicing plaintiffs rights (see, CPLR 1010).